DETAILED ACTION
This office action is a response to a communication made on 01/19/2021.
Claims 2-3, 5, 10-11, 13 and 18 are canceled.
Claims 7-8, 12, and 16 are currently amended.
Claims 1, 4, 6-9, 12, 14-17 and 19-27 are pending for this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant: Applicant’s arguments, see remark on page 9-11, filed on 01/19/2021, applicant argues that, “the Applicant respectfully submits that Krishnan fails to disclose considering historical performance data to determine whether past generation of content exceeded a performance threshold time period”, recited in claims 1, 9 and 17.

Examiner: Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. Examiner respectfully disagree. Falkenberg teaches determine, based on performance data, that generation of first content for the first widget has not exceeded a performance threshold time period because comparing, 106, a measured performance parameter value of the server-side aggregation and rendering against a pre-defined threshold value, and an almost complete aggregated and rendered part of a portal page 302 may be sent from the web portal engine 210 to the client-side aggregator 208. In this case, it may comprise mark-up elements from web-page navigator 202 (two 
However, Falkenberg remain silent on historical performance of the data and past generation of the content.
Krishnan teaches historical performance of the data because the performance data to determine criteria for predicting a performance category that the client 102 may belong to based on historical performance information, see Col-8, II. 50-67, the performance management service 110 may use historical performance data associated with requests for resources similar to X to classify clients with respect to their currently submitted request for resource X, see Col-9, II. 15-19. Krishnan also teaches past generation of the content because determine which past information may be a good indicator for classifying clients with respect to their currently submitted content requests, see Col-8, II. 50-67. 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of invention to modify Falkenberg’s system with historical performance of the data and past generation of the content of Krishnan, in order to measure and generate the content based on historical presentation of the data and generate or update content based on characteristics of different performance categories to improve user experience (Krishnan).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 6-9, 14-17, 19-22, 24-25, and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenberg (US 2014/0122999) in view of in view of Krishnan et al. (US 9769248), hereinafter “Krishnan”.

With respect to claim 1, Falkenberg  discloses a system for performance-based generation of content for a dashboard referenced for display within a webpage (¶0041, i.e. aggregation and rendering modes may be performed in parallel in the interest of an optimized performance of information and service delivery in a web portal. The method for rendering a portal page, as described herein may operate according to pre-defined SLA and performance target, ¶0046, i.e. an identification of an application that needs to contribute its content for aggregation and rendering on the client side), the system comprising a server having a processor and a memory (¶0068), wherein the memory includes instructions executable by the processor to: 
receive a request from a client application executing on a client device for content for the dashboard (Fig.1, step 102, ¶0056, i.e. The portal page may be displayable on a client system and receiving, 102, a request for a portal page by a web portal engine), wherein the dashboard comprises a first widget and a second widget (Fig. 2, step 216, widget 1, step 218 portlet 1, and step 220, portlet 2);
determine, based on performance data, that generation of first content for the first widget has not exceeded a performance threshold time period (¶0056-¶0058, i.e. comparing, 106, a measured performance parameter value of the server-side aggregation and rendering against a pre-defined threshold value, and an almost complete aggregated and rendered part of a portal page 302 may be sent from the web portal engine 210 to the client-side aggregator 208. In this case, it may comprise 
in response to determining that generation of the first content for the first widget has not exceeded the performance threshold time period (¶0056-¶0058), generate the first content for the first widget (¶0056-¶0058, i.e. an almost complete aggregated and rendered part of a portal page 302 may be sent from the web portal engine 210 to the client-side aggregator 208. In this case, it may comprise mark-up elements from web-page navigator 202 (two elements), widget1 application 224 and portlet1 application 226, which may deliver information services);
determine, based on the performance data, that generation of second content for the second widget has exceeded the performance threshold time period (¶0056-¶0058, i.e. interrupting, 108, based on the comparison, the server-side aggregation and rendering once the threshold value is exceeded, and only information object from portlet2 application 228 may not be included in the partial complete portal page 302. This partially completed web-page 302 may have been aggregated and rendered by the web portal engine 210. Because of a defined SLA and after exceeding a threshold according to this SLA, the incomplete web-page 302 may be transferred to the client-side aggregator 208 to be displayed immediately);
in response to determining that generation of the second content for the second widget has exceeded the performance threshold time period (see ¶0056-¶0058), generate placeholder content for the second widget (¶0063, i.e. The client-side aggregator 208 may detect this placeholder while sending the received incomplete web-page2 for displaying).
generate a response to the request, the response comprising the first content and the placeholder content (¶0045-¶0046, i.e. server-side and client-side processing for a complete aggregation and rendering in response to a request, the placeholder may be based on mark-up language elements representing a microformat or microformats comprising at least an information object out of 
transmit the response to the client device, wherein the response is used by the client application to render the first widget using the first content and render the second widget using the placeholder content on a display connected to the client device (¶0058-¶0059, i.e. In response to this request, the web portal engine may transmit the missing information from portlet2 application 228 to the client-side aggregator 208 for rendering and displaying in the web portal 206, and these two additional elements compared to the state-of-the-art technology may allow for a guaranteed delivery respectively display time of portal content which will be described now, ¶0062, i.e. The web portal engine 210 may render the already received information from portlet1 application and may prepare it for sending, 418, to the client-side aggregator 208 for further client-side aggregation and rendering.).

Falkenberg teaches widget, and portlets as first and second widgets, see Fig. 2 and current performance, se ¶0056-¶0058. However, Falkenberg remain silent on historical performance of the data and past generation of the content. 

Krishnan teaches historical performance of the data (Col-8, II. 50-67, i.e. the performance data to determine criteria for predicting a performance category that the client 102 may belong to based on historical performance information), and past generation of the content (Col-8, II. 50-67, i.e. determine which past information may be a good indicator for classifying clients with respect to their currently submitted content requests). 



For claim 9, it is a method claim corresponding to the system of claim 1. Therefore claim 9 is rejected under the same ground as claim 1. 
For claim 17, it is a non-transitory computer-readable storage medium claim corresponding to the system of claim 1. Therefore claim 9 is rejected under the same ground as claim 1. 

With respect to claims 6, and 14, Falkenberg in view of Krishnan discloses the system of claim 1, wherein the memory includes instructions executable by the processor to: 
determine a generation time to generate the first content for the first widget (Falkenberg, see Fig. 2, ¶0044, i.e. the measured performance parameter value and the threshold value may be time-based value, ¶0047, i.e. This procedure and calculation method may imply that seen from a client perspective, time-based performance target in displaying a portal page may be met, even if a transmission time has to be reflected); and 
update the historical performance data with the generation time (Krishnan, Col-7, II. 19-23, i.e. the performance management service 110 may identify a total processing time (generally referred to as perceived latency) associated with historical requests submitted by various clients 102 to a content provider 104 or a group of content providers 104, Col-9, II. 44-46, i.e. the content providers 104 may generate or update content based on received performance category information).

With respect to claims 7 and 15, Falkenberg in view of Krishnan discloses   the system of claim 1, wherein the client device is associated with a requester (Falkenberg, ¶0041, i.e. the client may start rendering the web portal page and the user may perceive the web portal as one that operates according to the performance targets), and wherein the historical performance comprises performance data of prior requests for the first content from the requester (Krishnan, Col-7, II. 19-23, i.e. the performance management service 110 may identify a total processing time (generally referred to as perceived latency) associated with historical requests submitted by various clients 102 to a content provider 104 or a group of content providers 104).

With respect to claims 8 and 16, Falkenberg in view of Krishnan discloses the system of claim 1, wherein the historical performance data comprises performance data of prior requests for the first content from a plurality of requesters (Krishnan, Col-7, II. 19-23, i.e. the performance management service 110 may identify a total processing time (generally referred to as perceived latency) associated with historical requests submitted by various clients 102 to a content provider 104 or a group of content providers 104). 
 
With respect to claim 19, Falkenberg in view of Krishnan discloses   the non-transitory computer-readable storage medium of claim 18, wherein the placeholder content comprises an interface element that permits an operator of the client device to request the second content of the second widget from the server device (Falkenberg, ¶0058, i.e. one or more information objects may still be missing. In this case, it is one information object or fragment 304 from portlet2 application 228. The client-side aggregator 208 may detect the missing information in the incomplete portal page 302 and may request the missing information object or mark-up from the web portal engine 210 as indicated by 

With respect to claim 20, 24 and 27, Falkenberg in view of Krishnan discloses the non-transitory computer-readable storage medium of claim 19, the operations comprising: 
in response to the operator interacting with the interface element (Falkenberg, see ¶0038-¶0039), 
generating the second content of the second widget (Falkenberg, see ¶0063); 
sending the second content of the second widget to the client device (Falkenberg, ¶0058-¶0059, i.e. the web portal engine may transmit the missing information from portlet2 application 228 to the client-side aggregator 208 for rendering and displaying in the web portal 206); and 
wherein the client device replaces the placeholder content with the second content of the second widget received from the server device (Falkenberg, ¶0058-¶0059 and ¶0068).

With respect to claim 21, Falkenberg in view of Krishnan discloses   the system of claim 1, wherein the historical performance data comprises data captured from a plurality of attempts by the client device to access the first widget and a time lapse between the request from the client device and the response to the client device (Krishnan, Col-7, II. 30-35, i.e. The performance management service 110 may determine, based on retrieved performance data, perceived latencies across clients 102 based on different types of content requests, such as requests for Web pages that include distinct combinations of embedded resources, Col-12, II. 5-7, i.e. the client’s 102 or content providers 104 can provide the performance data to the performance management service 110 upon request upon 

With respect to claims 22 and 25, Falkenberg in view of Krishnan discloses   the system of claim 1, wherein the performance threshold time period is set by a user of the client device (Falkenberg, ¶0044, i.e. the measured performance parameter value and the threshold value may be time-based values, see ¶0062).

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenberg in view of Krishnan, and further in view of Killan (US6438592).
With respect to claims 4 and 12, Falkenberg in view of Krishnan discloses the system of claim 9, Krishnan teaches in response to determining that past generation of the second content for the second widget has exceeded the performance threshold time period (Col-12, II. 47-50, i.e. the performance management service 110 may also determine that perceived latencies of a slow client category are always or very likely to be larger than a time threshold). However, Krishnan remain silent on wherein the memory further includes instructions executable by the processor to: indicate in the response that the content for the component cannot be generated responsive to the performance measurements exceeding the threshold.

Killan discloses wherein the memory includes instructions executable by the processor to: indicate in the response that the second content for the second widget cannot be generated (Col-31, II. 27-34, i.e. Such individual on load times are not obtained or used for the first component downloaded for any page, if that individual time exceeds a threshold Time indicating a problem. If so, 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Krishnan's system with not generating responses due to exceeding the threshold of Killan, in order to enable evaluating the future download timings of client based on the performance message. 

Claims 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenberg in view of Balasubramanian, and further in view of Ioffe et al. (US 8582872B1), hereinafter “Ioffe”.

With respect to claims 23 and 26, Falkenberg in view of Krishnan discloses the system of claim 1, however, Falkenberg in view of Balasubramanian remain silent on wherein the placeholder content is an image representative of the second content.

Ioffe discloses wherein the placeholder content is an image representative of the second content (Col-3, II.46-48, and 66-67, i.e. detect placeholder images using large image corpora, and Placeholder images 113 represent images that have been selected as placeholder images).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of invention to modify Falkenberg’s in view of Balasubramanian’s system with placeholder content is an image representative of Ioffe, in order to placeholders can help us better understand and interpret how images and their layout will move, shape, resize, and reflow as the browser or device changes (Ioffe).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/GOLAM MAHMUD/Examiner, Art Unit 2458   

                                                                                                                                                                                      /KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458